DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status:
Claims 41-61 are pending.

Claim Objections
Claim 50 is objected to because of the following informalities:  In line 5, “electronic” should be “electronics”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For
more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.

Claims 41 -50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 8910674. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are either anticipated by, or would have been obvious over, the reference claim(s).

Claims 41 and 51-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 14-17 of U.S. Patent No. 10,315,907 in view of Barton et al (6705356).
Patent 10,315,907 claims the invention except for a button configured to illuminate in response to communication between container and dispenser.
However, the Barton et al. reference discloses another beverage dispensing system (Fig 1) having self-contained electronics (Fig 3; see col. 4, lines 5-9) configured to control the operation of the beverage dispenser without contact between the beverage container and the beverage dispenser in order to prevent the spreading of germs and diseases from person to person via the dispensing machine (see col. 3, lines 3-4) and illuminates “button” (15) in response to the communication between the beverage container and the beverage dispenser and signal the user that touchless filling is occurring (see col. 5, lines 15-23). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Patent 10315907 to have touchless automatic fiber optic electronics that illuminates buttons as, for example, taught by the Barton et al. reference in order to signal the user that touchless filling is occurring. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 41 - 49 and 56 - 61 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dorney (7845375) in view of Bethuy et al. (7828175).
Regarding claims 41 and 56, the Dorney reference discloses a method and a beverage dispensing system (2) comprising: a beverage dispenser (see Figure 1), the beverage dispenser comprising: a dispensing system housing (5; see Annotated Figure 1); a valve housing (unlabeled; see housing above valves 15-22 in Annotated Fig. 1), the valve housing comprising: a valve (15-22) configured to dispense a beverage, and self-contained electronics (Figs. 3 and 4; col. 2, line 10 - col. 3, line 8) for communication between a beverage container (105) and the beverage dispenser (2); and a button (absent further defined structure, the indicator light on antenna housing of antenna 68 meets the claim limitation under broadest reasonable interpretation) configured to illuminate in response to the communication (RFID tag 70 on container 105 being read by RFID hardware 62 is considered communicating) between the beverage container (105) and the beverage dispenser (Fig. 1; see col. 2, lines 32 -35), wherein the self-contained electronics are configured to transmit and receive a signal from a container wireless transceiver (70) of the beverage container (105; see Fig 3).
The Dorney reference further discloses wherein the self-contained electronics are configured to control the operation of the beverage dispenser without contact between the beverage container and the beverage dispenser (i.e., infrared proximity sensor). See column 1, lines 46 - 48; column 6, lines 32-51.
Further, the housing (5) contains all the components of the beverage dispenser, including the valve(s) (15-22) and self-contained electronics (65, 68, 86; see Fig. 4; col. 2, line 10 -col. 3, line 8).
The Dorney et al. reference doesn't explicitly disclose the valve housing comprising the self-contained electronics.
However, the Bethuy et al. reference discloses another beverage dispenser (20) having a valve housing (22) positioned exterior to the dispensing system housing, the valve housing comprising: a valve (36, 38, 40 and 42) configured to dispense a beverage, and self-contained electronics (44; i.e., circuit board) disposed within an
interior area of the valve housing (22; see Figures 1-3). Therefore, it would have been obvious to one of ordinary skill in the art to place the electronics of the Dorney device (i.e., host controller board 86) within the valve housing as, for example, taught by Bethuy et al., since it is well-known and conventional within the beverage dispensing art to place electronics within valve housings and it would be obvious to try in Dorney without unexpected results.
Furthermore, absent criticality, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the self-contained electronics in the valve housing (if not already) because locating the self-contained electronics in the valve housing would not modify the operation of the device, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Also, antenna 68 along with interrogator 65, which can also be defined as a component of the overall “electronics” can be placed in numerous locations including the valve housing without modifying the overall function and operation of the device. This device obviously works on near field communication and locating antenna 68 (UHF or HF) and interrogator 65 within the dispensing housing or valve housing within readable range of rfid tag 70 would also be obvious.
Moreover, this feature (i.e., self-contained electronics in the valve housing) would have been obvious as a non-critical and/or arbitrary design choice, since Applicant has not disclosed any criticality as to the placement of the electronics within the valve housing.

Regarding claims 42 and 60, Dorney further discloses a physical push button configured to be pushed by a user, and wherein pushing the physical push button activates the beverage dispenser (See column 1, lines 45 - 46 and column 6, lines 35 -36).

Regarding claim 43, the button is not configured to be pushed when a proximity sensor is being used or when a user simply doesn’t push the button. A lever, push button or proximity sensor can be used in the Dorney device. (See column 1, lines 45 - 48 and column 6, lines 33 - 36).

Regarding claim 44, the button (defined by the indicator light (discussed supra)) illuminates (i.e., turns green) when receiving a valid signal from RFID tag (70). See col. 2, lines 32 - 35.

Regarding claim 45, wherein the Dorney beverage dispenser activates in response to receiving a valid signal from the container wireless transceiver. See column 6, lines 36-51.

Regarding claims 46 and 57, the button (defined by the indicator light (discussed supra)) illuminates (i.e., turns green) when receiving a valid signal from RFID tag (70). See col. 2, lines 32 - 35.

Regarding claims 47 and 58, the button (i.e., indicator light) turns green when validation occurs. See column 6, lines 40 - 42.

Regarding claims 48 and 59, the valid signal indicates that the beverage container is within a threshold distance from the beverage dispenser. This is indicated by the antenna (68) of Dorney scanning a field for a cup to enter the reading field, validate the cup and dispense beverage when the cup is under the dispensing head (see col. 5, lines 44 - 53).

Regarding claim 49, button illumination would occur in the Dorney system when the beverage dispenser is ready to dispense the beverage. When the button (i-e., indicator light) turns green, cup data is passed to controller (60), which signal the beverage to dispense. See column 2, lines 32 - 35 and column 6, lines 36-51.

Regarding claim 61, the button indicating what type of beverage is being dispensed would be inherent, since the user would need to know that the correct beverage has been chosen.

Claims 50-55 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dorney (7845375) in view of Bethuy et al. (7828175).
Regarding claim 50, the Dorney reference discloses a beverage dispensing system (2) comprising: a beverage dispenser (see Figure 1), the beverage
dispenser comprising: a dispensing system housing (5; see Annotated Figure 1); a valve housing (unlabeled; see housing above valves 15-22 in Annotated Fig. 1) extending from the dispensing system housing (5), the valve housing configured to dispense a beverage into the beverage container (105). See column 1, lines 46 - 48; column 6, lines 32-51; and a button (i.e., indicator light) configured to illuminate
(i.e., indicator light turns green) when the valve housing is communicating with the container wireless transceiver (70), wherein the valve housing is configured to activate the beverage dispensing system without contact between the beverage dispensing system and the beverage container. See column 6, lines 36-51.
The Dorney et al. reference doesn't explicitly disclose the valve housing being configured to communicate with a container wireless transceiver (70) of a beverage container (105).
As best understood, “configured to communicate” infers that electronics are within the valve housing and communicating with the container wireless transceiver.
The Dorney et al. reference doesn't explicitly disclose the valve housing comprising the self-contained electronics.
However, the Bethuy et al. reference discloses another beverage dispenser (20) having a valve housing (22) positioned exterior to the dispensing system housing, the valve housing comprising: a valve (36, 38, 40 and 42) configured to dispense a beverage, and self-contained electronics (44; i.e., circuit board) disposed within an interior area of the valve housing (22; see Figures 1-3). Therefore, it would have been obvious to one of ordinary skill in the art to place the electronics of the Dorney device
(i.e., host controller board 86) within the valve housing as, for example, taught by Bethuy et al., since it is well-known and conventional within the beverage dispensing art to place electronics within valve housings and it would be obvious to try in Dorney without unexpected results.

Further, absent criticality, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate any of the self-contained electronics (i.e., antenna 68, interrogator 65, infrared proximity sensor and RFID circuitry 86) in the valve housing, since locating the self-contained electronics in the valve housing would not modify the operation of the device, and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 51, wherein the valve housing activates the beverage dispensing system (2) when a compatible beverage container (105) is present. See column 6, lines 36-45.

Regarding claim 52, wherein the compatible beverage container is validated to receive the beverage. See lines 40 - 45.

Regarding claim 53, wherein the beverage dispensing system (2) is activated when the beverage container (105) is properly located to receive the beverage. See column 6, lines 36-45.

Regarding claim 54, Dorney further discloses a physical push button configured to be pushed by a user, and wherein pushing the physical push button activates the beverage dispenser (See column 1, lines 45 - 46 and column 6, lines 35 - 36).

Regarding claim 55, the button is not configured to be pushed when a proximity sensor is being used or when a user simply doesn’t push the button. A lever, push button or proximity sensor can be used in the Dorney device. (See column 1, lines 45 - 48 and column 6, lines 33 - 36).


    PNG
    media_image1.png
    777
    735
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed on 10/06/2021 have been fully considered but they are not persuasive.
Applicant argues that Dorney does not disclose a “valve housing comprising. . . self-contained electronics for communication between a beverage container and the
beverage dispenser’ and that the Examiner's interpretation of “valve housing’ is overly broad.
The Examiner has respectfully considered this argument and does not find it persuasive.
Merriam-Webster’s dictionary defines Housing as:
something that covers or protects: such as
a: a case or enclosure (as for a mechanical part or an instrument) 
b: a casing (such as an enclosed bearing) in which a shaft revolves 
c: a support (such as a frame) for mechanical parts.

The term “housing” is inherently broad and is clearly met by the Dorney reference since the beverage dispenser is enclosed in a “housing”, which includes a valve housing (discussed supra and shown in Annotated Figure 1).

Applicant further argues that antenna 68 is located on drip tray 12 and not in or on any portion of a housing.  This is not found to be persuasive.

Antenna 68 being within a drip tray is also considered to be within the housing as defined above in part c of Merriam-Webster’s dictionary.  I.e., the tray is a support.
Furthermore, antenna 68 is only one of many electronic components and it is inconsequential as to the antenna being located in a tray.  Other electronics (interrogator 65, infrared proximity sensor and RFID circuitry 86), discussed supra, are contained within the housing of the Dorney device and meet the claim limitation.
Applicant is too focused on “self-contained electronics” defining antenna 68. Any of the previously mentioned “electronics” meet the claim limitation.

The argument that the Office inconsistently interprets Dorney throughout the Office Action is unpersuasive. 
First:
Claim 50 defined “a wirelessly transmitting valve” (see claims 5/20/2020), then later amended to “a valve housing comprising a valve wireless transceiver’ (see claims 10/5/2020).
Second:
The change in the Labeling of Dorney Figure 1 was directly due to the amended claim language being added to claims 41 and 56. The amended claim language being “a dispensing system housing”.
Third:
Amended claims of 1/27/2021 deleted “comprising a valve wireless transceiver’ (line 5), but didn’t delete “the valve wireless transceiver” (line 8). Claims 51 and 53 also retained “the valve wireless transceiver’. The confusion comes directly from the claim language submitted by the Applicant in previous amendments.
	Applicant has been given a clear representation of a “dispensing system housing” and a “valve housing” as shown above in Annotated Figure 1.  
	Further, the “valve housing” represented in the Dorney reference directly corresponds to a similar “valve housing” (204) in the Segiet et al. reference (see Figures 3A-C).

As indicated in the previous office action and discussed in the rejection below, “self-contained electronics” is clearly met by the electronics (host controller board 86, cpu 60, antenna 68, interrogator 65, infrared proximity sensor or any other electronics associated with the system communications) shown in Figures 3 and 4 of Dorney. “Host controller board provides the overall operation and data storage at dispensing system 2” (col. 2, line 59 - col. 3, line 8). Without the RFID circuitry presented in Figures 3 and 4, the Dorney device would not be able to communicate with a container waiting to be filled at a particular dispensing valve of the Dorney apparatus. Removal of the above electronics would render the beverage dispensing apparatus inoperable. Therefore, “communication between” RFID tag 70 on cup 105 and the electronics (discussed supra) would be necessary for the beverage dispenser to operate correctly in order to dispense beveraqe.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The Bethuy et al. reference doesn’t have to disclose self-contained electronics being used to communicate with a beverage container.  Bethuy et al. clearly teaches that the electronics (44; i.e., circuit board) can be located (i.e., self-contained) within the valve housing (22).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to also locate the electronics of the Dorney device in the valve housing.
This feature (i.e., self-contained electronics in the valve housing) would have been obvious as a non-critical and/or arbitrary desiqn choice. Applicant has not disclosed any criticality as to the placement of the electronics within the valve housing.

Applicant further argues that the self-contained electronics in Dorney is antenna 68.  Notably, none of these locations for antenna 68 is in a valve housing. The location beneath the valves, in the drip tray, etc. is important because antenna 68 is “operatively coupled with tag 70 for communicating with the tag 70.” And antenna 68 must be near tag 70 because “tag 70 is powered up by a first antenna at a cash register and by a second RFID antenna at the dispensing system.”
The above argument has been considered and found unpersuasive.  Placing a high frequency or ultra-high frequency antenna 68 within a drip tray or various other locations near the dispensing valve would not affect the communication with tag 70 on the cup.  This would include placing the antenna within the valve housing.  Again, applicant is merely claiming “electronics” and is not defining “electronics” being an antenna.  Therefore, the antenna 68 of Dorney doesn’t necessarily have to be placed within the valve housing.  Other electronics (e.g. circuit board, interrogator 65) can be placed in the valve housing as taught by Bethuy et al. and communicate with tag 70.

Applicant argues that far from being an “arbitrary design choice,” the location of antenna 68—outside of any housing—is important for both communicating with tag 70 and powering tag 70. The Office has provided no explanation how such functions could still be performed if antenna 68 was moved into a housing of Dorney.  
Again, placing a high frequency or ultra-high frequency antenna 68 (col. 2, lines 24-31) within a drip tray or various other locations near the dispensing valve would not affect the communication with tag 70 on the cup.  This would include placing the antenna within the valve housing.  
Furthermore, Applicant is not claiming an antenna being located in a valve housing.  “Self-contained electronics” is being claimed, which can be any electronics such as the RFID hardware 62 and or RFID reader board 92 .

Applicant further argues that Bethuy fails to cure the deficiencies of Dorney. The Office alleges that it would have been obvious to move antenna 68 into a valve housing as “taught by Bethuy et al., since it is well-known and conventional within the beverage dispensing art to place electronics within valve housings and it would be obvious to try in Dorney without unexpected results.” Office Action, p. 8. But Bethuy merely discloses a circuit board 44 which “carries the electrical components that are used to regulate the actuation of pumps 26a and 26b and valve units 36-42.” Bethuy, 4:31-33 (emphasis added). No electronics in Bethuy communicate with a beverage container or utilize an antenna. And Dorney’s electronics for communicating with a container are only located outside any housing. Accordingly, a person of skill in the art would not have been motivated to move electronics and an antenna inside of a housing.
The Examiner respectfully disagrees with the argument. Any of the “electronics” (e.g., circuit board, interrogator 65) can be placed within the valve housing, as taught by Bethuy et al., and control the operation of the individual valves of the Dorney device via communication with antenna 68.  Further, none of the above “electronics” are outside any housing.
Furthermore, Applicant's specification (page 9, paragraph [0028]), discloses just how broad the limitation of “self-contained electronics’ is. “The electronics 210 may be self-contained within the front housing 206 as is illustrated specifically in Fig. 3C. The electronics 210 may be in the form of a circuit board or other similar control
electronics capable of controlling the functionality and operability of the beverage dispenser 200. The electronics 210 may also help facilitate communication between the container 100 and the beverage dispenser 200." The host controller board of Dorney performs the same function since it helps facilitate communication.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached on Monday - Thursday, 7am - 5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- Application/Control Number: 16/435,873 Page 18 Art Unit: 3753 my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
TIMOTHY LEWIS MAUST
Primary Examiner 
Art Unit 3753

/TIMOTHY L MAUST/
 Primary Examiner, Art Unit 3753